Citation Nr: 1135644	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-48 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to March 1974 and from September 1974 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim.  

In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.  

In a February 2011 letter the VFW noted that they would not accept the Veteran's VA Form 21-22 power of attorney (POA) as it was signed after he completed his VA Form 9.  However, in the February 2011 hearing the Veteran was represented by the VFW.  Accordingly, the Board finds that any objection to the POA was waived and the VFW is recognized as the Veteran's accredited representative.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the February 2011 Travel Board hearing the Veteran testified that he had received post-service treatment for kidney stones at Spartanburg Regional Hospital, and Greenville Memorial Hospital.  He also submitted a release noting treatment at The Urology Center in Spartanburg.  The Veteran did submit releases for these records but they have not yet been sought and the releases are now expired.  As such records have been identified as outstanding in connection with the Veteran's appeal to reopen his claim, and are likely to contain pertinent (and perhaps critical) evidence in the matter at hand, they must be secured.  

The Veteran also testified that he received treatment in service for his kidneys and kidney stones.  His STRs show that he was treated for pyelitis at Bassett Army Community Hospital while stationed in Alaska.  However, he also identified that he was treated at hospitals at Ft. Knox (Ireland Army Hospital), Ft. Hood, and in Bangkok, Thailand.  Review of the record reveals that records of treatment from these facilities have not been sought.  As the Veteran has identified pertinent evidence that is constructively of record, further development is necessary.      

Additionally, the Veteran's representative stated that a buddy letter confirming that the Veteran was seen at the hospital in Ft. Knox had been submitted.  Review of the claims file does not reveal any such letter and the Veteran is invited to resubmit it.  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for kidney stones from November 2009 to the present. 

The RO/AMC should also ask the Veteran to identify any and all evaluation and/or treatment he received for kidney stones since his separation from service.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are the complete treatment records from Spartanburg Regional Hospital, Greenville Memorial Hospital, and the Urology Center in Spartanburg.   

The RO/AMC must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO/AMC should also ask the Veteran for more specific details (i.e. name and location of hospitals, etc.) and an approximate date range for his treatment at hospitals at Ft. Knox (Ireland Army Hospital), Ft. Hood, and in Bangkok, Thailand.  Based on such information the RO should arrange for an exhaustive search for complete clinical records of the alleged treatment the Veteran received.  If the records cannot be located, the scope of the search should be described for the record.  If the Veteran provides insufficient identifying information, he must be advised of what further information is necessary.  

3. The RO should arrange for any further development suggested by the results of that above (i.e. examination to secure a nexus opinion if indicated).  

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


